Title: To John Adams from Thomas Boylston, 23 December 1782
From: Boylston, Thomas
To: Adams, John


Sr
London Decm. 23d 1782

The happy moment is now arrived, the strugle is at an end. America is recognizsed free & independent States: I congratulate you on this important period— I feel myself riseing from that state of dejection, wch always attends uncertain prospects, of great & very interesting events—so far, so well—but all is not completed, tho’ all in a fair way— Its with pleasure I feel myself unshackel’d, & may write an innocent line to a Friend, without hazarding a suspicion or being chargeable with criminal intentions; I’ve often resolved, & as often been deterd from this consideration to write you. the obstruction is now removed
This is a very fine Country, it wanted nothing to complete its happiness, or rather for the continuation of it but political wisdom. O pity! pity!
What an excellent School is Europe! from hence America, without centuries of dear bought experiences, & gropeing in the dark, may at once learn how to direct her riseing empire— I am anxious to know the result of the present negatiation, whether peace or more war, & shall be happy to have a line from you, & if its proper to be favord wh your Opinion, you’re near the light, & your Opinion is of great weight with me— My health every since I’ve been here, has been very indifferent—but like the times its now mending
I am Dear Sr wh much esteem / Your Hume Serv
Tho Boylston

ps Please to direct to me to Mess. Lane Son & Fraser Merchs London. as soon as you possible can & you’ll Oblige / Your HS
Tho Boylston
